MEMORANDUM OF DECISION.
Reginald Palmer entered a conditional plea of guilty under M.R.Crim.P. 11(a)(2) in the Superior Court (Penobscot County, Pierson, J.) and now appeals the District Court’s denial (Newport, Kravchuk, J.) of his motion to suppress. We affirm. The police officer who stopped Palmer’s vehicle testified to specific and articulable facts with regard to excessive speed and those facts are sufficient to warrant an investigatory stop. State v. Peaslee, 526 A.2d 1392 (Me.1987).
The entry is:
JUDGMENT AFFIRMED.
All concurring.